Citation Nr: 1316662	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, other than headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975 and from May 1975 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2006.  A transcript of the hearing is of record.  

When this claim was most recently before the Board in February 2013, it was remanded for further development.


REMAND

The claim for service connection for residuals of a head injury, other than headaches, was remanded in February 2013 in order to schedule the Veteran for a VA examination to address the contention raised that psychiatric problems are a possible residual of the documented in-service head injury.  The VA examiner was asked to address whether the Veteran has posttraumatic stress disorder (PTSD) and, if so, whether it is due to the in-service head injury resulting from a motor vehicle accident.  The examiner was also asked to express an opinion as to whether it is at least as likely as not that any additional identified acquired psychiatric disorder is a residual of the in-service head injury.  The Board specifically requested that the examiner provide supporting rationale for all opinions expressed.  

The Veteran underwent a VA mental disorders Disability Benefits Questionnaire (DBQ) in March 2013, at which time Axis I diagnoses of PTSD, recurrent major depressive disorder, and polysubstance dependence were rendered.  In pertinent part, the VA examiner provided an opinion that the Veteran's PTSD was not related to his head injury.  No rationale was provided.  The VA examiner did not provide an opinion concerning the etiology of the Veteran's depressive disorder or substance abuse.  Therefore, the examination report is not in compliance with the Board's remand directive.

The Board also remanded the claim in order for VA to make efforts to obtain an October 2005 VA electroencephalogram (EEG) report from the VA Medical Center (VAMC) in Charleston, South Carolina.  The Appeals Management Center (AMC) sent a request in February 2013 and the Charleston VAMC responded in March 2013 that, "the patient listed above has no medical records for time your office requested."  As previously-obtained treatment records from the Charleston VAMC contain records dated in October 2005, it is unclear from the VAMC's response whether no records from this time frame could be obtained or whether the specific October 2005 EEG was not found or was not available.  This request must be clarified on remand.  In addition, VA failed to notify the Veteran of the result of the records request following the procedures of 38 C.F.R. § 3.159(e), as instructed by the Board.  This, too, must be rectified on remand.  Recent VA treatment records should also be obtained.  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Obtain clarification from the Charleston VAMC regarding the existence or non-existence of the EEG report that was to be obtained, as referenced in an October 2005 neurology follow up note.  If the record does exist, it must be associated with the claims folder.  If it does not exist, the VAMC must specifically indicate that it does not.  If the record is not obtained, the Veteran and his representative should be so notified.

2.  Obtain records from the Charleston VAMC, dated since February 2013.  

3.  Provide the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders to the examiner who conducted the March 2013 VA mental disorders DBQ for an addendum.  The examiner should be instructed to state an opinion as to whether there is a 50 percent or better probability that the Veteran's major depression is a residual of the in-service head trauma.  In addition the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's substance abuse disorder was caused or permanently worsened by the residuals of head trauma.  

The rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he should explain why.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The VA examiner must also provide the rationale for his previously provided opinion that the Veteran's PTSD is not related to his in-service head injury.  

If the March 2013 VA examiner is not available or if the requested opinions cannot be given without further examination of the Veteran, then another appropriate VA examination should be scheduled.  

4.  Undertake any other development determined to be warranted.

5.  Finally, readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

